Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  134092                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  46TH CIRCUIT TRIAL COURT,                                                                           Robert P. Young, Jr.
             Plaintiff, Counter-Defendant,                                                            Stephen J. Markman,
                                                                                                                     Justices
             Third-Party Defendant, 

             Counter-Plaintiff-Appellant, 

  v        	                                                       SC: 134092
                                                                   COA: 274043
                                                                   Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS, 

           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellees,

  and
  OTSEGO COUNTY,

           Third-Party Defendant, 

  and 

  KALKASKA COUNTY,

             Intervening Defendant,

             Counter-Plaintiff, Third-

             Party Plaintiff-Appellee. 

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 17, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. A public question being
  involved, and in light of the relationships between the parties, no costs are awarded.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2008                      _________________________________________
           d0318                                                              Clerk